DETAILED ACTION

Response to Amendment
Claims 1-21 are pending in the application, with claim 21 currently withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 12/3/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corey M. Beaubien, #64,965 on 12/15/2021.

The application has been amended as follows: 

TO THE CLAIMS

Claim 21 has been cancelled

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Instant independent claim 1 discloses a machine for casting a composite lead carbon fiber battery electrode, including a rotatable drum having a plurality of spaced apart grippers as set forth in the claim, a shoe having an arcuate segment and orifice as set forth in the claim, and a device for supplying liquid lead at a superatmospheric pressure as set forth in the claim.
A number of prior art references were cited in the 9/3/2021 office action as being pertinent to the aforementioned limitations of instant independent claim 1 for the reasons as stated at P5-7.  These references include Abrahamson et al. ‘719, Wirtz, Abrahamson et al. ‘068, Rossi et al., and Xiao et al.  All of these references are considered to be the closest prior art references of record to the limitations of instant independent claim 1.  Their pertinence to the instant claims and their differences to the instant claims have been previously stated, as eluded to above, in the 9/3/2021 office action at P5-7 and are therefore not being repeated here.  As such, this application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725